Per Curiam:
The determination of the Appellate Term should be modified by . adding thereto a provision that either party shall have leave to apply to the Special Term of the City Court for the appointment of a new referee in this action. As so modified the order should be affirmed, with ten dollars costs and disbursements to the respondent. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, J.J. Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to respondent. Settle ender on notice.